Case 1:20-cv-00576-PLM-SJB ECF No. 20, PageID.771 Filed 03/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ANDREA SUE WILLS,

        Plaintiff,
                                                        Case No. 1:20-cv-576
 v.
                                                        HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ______________________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff seeks judicial review of a decision of the Commissioner of the Social Security

Administration. 42 U.S.C. § 405(g). The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on February 18, 2021, recommending that this Court dismiss the

case for want of prosecution and failure to comply with the rules and orders of this court. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 19) is APPROVED and ADOPTED as the Opinion of the Court. The case is

DISMISSED.

       A Judgment will be entered consistent with this Order.



Dated: March 11, 2021                                      /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
